Citation Nr: 0205647	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-40 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increase in the apportionment of the 
veteran's disability compensation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to May 
1979.  He died in December 1999.  The appellant is the 
veteran's former spouse.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 Special 
Apportionment Decision of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim for an increase in the 
apportionment of the veteran's disability compensation 
benefits.  

In a December 1996 decision, the Board denied the appellant's 
claim. 

The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
1999 Order, the Court granted a joint motion (Motion) for 
remand, vacating the December 1996 Board decision and 
remanding the matter for additional proceedings.  

In August 2000, the Board remanded the case to the RO for 
further development. 


FINDINGS OF FACT

1.  During his lifetime, the veteran was in receipt of a 100 
percent disability rating for service-connected 
schizophrenia.

2.  The appellant was married to, but not living with the 
veteran during a portion of this appeal.  Their minor child 
resided with the appellant.  The appellant and veteran were 
divorced in December 1998.  

3.  As of April 1992, the appellant's monthly expenses 
exceeded her monthly income.  

4.  As of May 1992, the veteran's monthly expenses exceeded 
his monthly income.  

5.  The veteran was found incompetent for VA benefits 
purposes in August 1994.  

6.  The veteran was incarcerated for commission of a felony 
in August 1998; his compensation benefits were reduced to the 
10 percent rate, effective October 1998. 

7.  The veteran and appellant were divorced in December 1998.

8.  The veteran died in December 1999.  

9.  An increase in the apportionment of the veteran's 
disability compensation benefits for the time period before 
he was incarcerated would have resulted in undue financial 
hardship for the veteran.  

10.  Failure to increase the apportioned amount to the 
appellant subsequent to the incarceration or on behalf of the 
veteran's dependent child alone, following the December 1998 
divorce until the time of the veteran's death, did not cause 
the appellant financial hardship.  


CONCLUSION OF LAW

Entitlement to an increase in the apportionment of the 
veteran's VA compensation benefits for the veteran's spouse 
(the appellant) and the veteran's dependent child is not 
established.  38 U.S.C.A. §§ 5103A, 5107, 5307(a)(2) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451, 
3.458 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During the veteran's lifetime, service connection was in 
effect for schizophrenia, rated as 100 percent disabling.  

In a March 1991 Special Apportionment Decision, the RO 
awarded an apportionment to the appellant of $326 from 
November 1990, and $370 from January 1991.  In a Special 
Apportionment Decision dated later in March 1991, the RO 
increased the apportionment to $437, to provide an additional 
amount for the veteran's child, effective from February 1, 
1991.  It was noted within that decision that the veteran was 
not reasonably contributing to the support of his wife and 
child.  

In January 1992, the appellant submitted a claim for an 
increase in the amount of apportionment.  She also submitted 
a February 1992 letter, signed by the veteran, in which he 
agreed to a $200 increase in the amount of the apportionment 
of his compensation benefits.  

In an April 1992 statement, the appellant detailed monthly 
income and expenses for herself and the veteran's child.  She 
reported that her only monthly income was $437, the 
apportionment received from VA.  She reported that her 
monthly expenses included $92 for rent; $3 check cashing fee; 
$50 for electricity; $38.75 for auto insurance; $20.05 for 
life insurance; $38 for telephone; $25 for furniture; $41 for 
auto repairs; $60 for basic necessities for her child; $89 
for personal expenses; $50 for food and $20 for laundry.  The 
RO calculated that the appellant's expenses were 
approximately $476; however, the Board notes that the correct 
total is approximately $527.  

In May 1992, the veteran submitted a financial statement 
indicating that his sole income was his VA compensation 
benefits.  He reported monthly expenses that totaled $1,599.  
Those expenses consisted of $300 rent; $200 for attorney 
fees; $375 for food; $115 for transportation; and $434 in 
monthly installment and credit payments.  The veteran also 
noted that he made an additional monthly payment of $175 to 
the appellant, in addition to the apportionment she received 
from VA.  

In the June 1992 Special Apportionment Decision presently on 
appeal, the RO noted that the veteran's present monthly 
disability compensation benefits, after withholding of the 
$437 apportionment, was $1,412.  In that Decision, the RO 
noted that the veteran contributed an additional $175 to the 
appellant, which the appellant had not shown as income.  The 
RO then determined that the appellant's corrected monthly 
income was $612, leaving her a net income after expenses of 
$136.  (The Board points out that, based on the actual amount 
of expenses reported by the appellant, i.e., $527, her net 
income was $85.)  It was also determined that an additional 
$200 per month in apportioned benefits would cause additional 
hardship to the veteran because he had considerably higher 
expenses than the appellant and his net income after expenses 
was already a negative. 

In June 1992, the appellant submitted additional information 
regarding her expenses, detailing payments made to a 
collection agency and amounts due for car repairs.  

The appellant appeared at a December 1992 personal hearing at 
the RO and testified that it was difficult for her to support 
herself and her daughter on the amount of money she received 
from VA.  The appellant further questioned the validity of 
the veteran's accounting of his expenses and indicated that 
the veteran did not pay her an additional $175 per month as 
he had reported.  

The appellant also submitted a statement from an individual 
who indicated that they had witnessed the veteran smoking 
crack cocaine in September 1992.

In a December 1994 rating action, the veteran was noted to be 
unable to manage his affairs, to include disbursement of 
funds, and he was declared incompetent for the purpose of 
payment of VA benefits.  Thereafter, the RO set up an 
institutional award, naming as payee the Director of the VA 
Medical Center (VAMC) in Salem, Virginia, where the veteran 
occasionally resided.   

In March 1996, the RO received notice from the Roanoke City 
Jail which indicated that the veteran had recently been 
bonded, but the outcome of the charge was unknown.  He had 
been committed in September 1995 following conviction of a 
misdemeanor offense.  

An August 1996 memorandum from the Salem VAMC noted that the 
veteran had been discharged from that facility to a local 
Veterans Care Center earlier in the month.

In a December 1996 decision, the Board denied the appellant's 
claim for increase on the basis that an increase would result 
in undue financial hardship for the veteran.  

Evidence subsequently associated with the claims folder 
includes reports from the VAMC noting intermittent 
hospitalizations from August 1996 to May 1998.

In a July 1998 statement, the veteran inquired about the 
amount of money being paid to the appellant and reiterated 
his position that he was against any increase in the amount 
apportioned.  The veteran further reported that he and the 
appellant were divorced. 

A September 1998 Report of Contact noted that the veteran had 
been jailed in May 1998 on felony charges.  The date of 
commitment following conviction on one felony was August 26, 
1998; trial was pending on further felony charges.   

In October 1998, the RO notified the veteran, through the 
institutional payee, of a proposal to reduce his monthly 
benefits payments, effective the 61st day of incarceration 
following his conviction on a felony, according to the 
provisions of 38 U.S.C.A. §§ 5313, 1114 (West 1991) and 38 
C.F.R.§ 3.665 (2001). 

That same month, the RO contacted the appellant and notified 
her that she may be entitled to an increase in the 
apportionment of the veteran's benefits.  She was asked to 
provide additional information concerning her income and 
expenses as well as details concerning her divorce from the 
veteran. 

In November 1998, the RO notified the veteran's institutional 
payee that the veteran's monthly compensation benefits were 
being reduced to the 10 percent rate of $95 per month, 
effective October 27, 1998.  Despite the reduction in the 
veteran's rate of compensation, the apportionment of $437 
monthly was continued in favor of the appellant.  

A copy of the divorce decree associated with the record shows 
that the veteran and appellant's divorce was final on 
December 30, 1998.  

In January 1999, the RO notified the appellant that it was 
proposed that she be removed as the veteran's dependent wife, 
effective January 1, 1999.  

Later that month, the appellant provided information in 
support of "reinstatement of apportionment for daughter."  
She reported that she had no monthly earnings or Social 
Security payments, but received $29 in food stamps and $437 
from VA.  She reported monthly expenses of $87 for rent; $130 
for food; $25 for electricity; $40 for telephone; $41.75 for 
life insurance; $57 for car insurance; $42 for clothing; and 
$69 for furniture.  

In the February 1999 Motion, it was noted that there was 
evidence that the veteran's reported monthly expenses were 
not what he reported; however, evidence which refuted his 
accounting of his expenses had not been addressed.  In 
addition to the discrepancies in the veteran's reported 
expenses, the Motion noted that the veteran had been 
determined by VA to be incompetent; however, there was no 
discussion with respect to his credibility in reporting his 
expenses.  Finally, the Motion noted evidence that the 
veteran was incarcerated for a felony, yet there was no 
discussion in the December 1996 Board decision of the impact 
of the incarceration on the amount of benefits received.  

In a March 1999 Special Apportionment Decision, the RO noted 
that the claimant was the appellant, for her daughter.  The 
RO noted that the veteran was incarcerated and his monthly 
income was limited to the $96 VA compensation benefit; his 
monthly expenses were unknown.  The appellant's income was 
calculated as $466 per month, with expenses of $491 per 
month, leaving a net loss of $25.  The RO noted that the 
veteran's 100 percent compensation had been reduced to the 10 
percent rate as a result of his incarceration.  The RO 
further noted that $437 per month had previously been paid as 
an apportionment for the appellant and her child; however, 
the veteran and appellant were divorced in December 1998 and 
the appellant had been removed as a dependent effective 
January 1, 1999.  It was determined that the appellant's 
income exceeded her expenses, but it was "not unreasonable" 
to continue the $437 apportionment for the benefit of the 
child.  

In March 1999 letters to the veteran, through his payee, and 
the appellant, the RO notified each party that the appellant 
had been removed as the veteran's dependent, effective 
January 1, 1999 and the $437 apportionment of the veteran's 
benefits were continued on behalf of his dependent child.  

In July 1999, the Salem VAMC noted that the veteran was 
incarcerated and requested that a new payee be appointed.  

In a December 1999 Report of Contact, the RO noted that the 
veteran had died earlier that month.  

In December 1999, the appellant submitted an Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child.  In a 
February 2000 rating action, the RO granted entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 for the 
veteran's dependent child.

The Board remanded the case in August 2000 to comply with the 
directives of the Court.  Given the veteran's death 
subsequent to the Motion and the competing interests of the 
parties, the Board noted that efforts should be taken to 
determine who represents the veteran's estate or is otherwise 
legally obligated to substitute for the veteran in this 
matter.  That person was to be provided with the appropriate 
documentation and notice regarding the issues involved and 
given the opportunity to submit evidence or argument.  

The report of an October 2000 VA Field Examination noted that 
the deceased veteran's mother had been interviewed and she 
reported that neither she nor any family members served as 
executors of the veteran's estate or were otherwise legally 
obligated to substitute for the veteran in the pending issue.  
The veteran's mother noted that the Director of the Salem 
VAMC had handled the veteran's financial affairs and his 
family was not involved.

The Field Examination report also included an accounting from 
the Salem VAMC of the veteran's compensation benefits from 
March 1995 to the veteran's death in December 1999.  The 
accounting showed deposits and withdrawals for the period, 
with little or no information regarding the withdrawals.  The 
amount of $244.44, which had been designated as gratuitous 
funds, remained at the veteran's death and was disbursed to 
his dependent child. 

II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Following 
the RO's determination of the appellant's claim, VA issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the RO properly notified both the 
appellant and the veteran of the evidence required to 
complete the claim and requested the appropriate information 
from both parties.  The RO informed both parties by its 
letters, the statement of the case and supplemental 
statements of the case of the evidence necessary to 
adjudicate the claim and advised both parties of the evidence 
it had obtained.  The Board is satisfied that the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the appellant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Finally, 
the Board finds that the RO complied with the instructions 
set forth in the prior remand, such that the Board may now 
adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board will address the merits of the 
appellant's claim on appeal.

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse and children if the veteran's spouse or 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 
C.F.R. § 3.450(a)(1)(ii) (2001).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  In determining the 
basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee.  38 C.F.R. 
§ 3.458(a).

The appellant essentially contends that she is entitled to an 
increased apportionment of the veteran's VA compensation 
benefits because of financial hardship.  As noted in the 
August 2000 Board remand, the circumstances of this case are 
somewhat unusual in that the veteran died subsequent to the 
Court Order.  The RO learned that there is no one legally 
authorized or obligated to substitute for the veteran in this 
matter.  Thus, there is no longer a running award of 
compensation and no one to provide argument on the veteran's 
behalf concerning the circumstances attendant to the relevant 
period prior to his death.  However, as the appellant is 
still alive and an interested party, the Board will address 
the claim.  

The case is further complicated by the fact that the veteran 
and appellant were divorced in December 1998.  Thus, at that 
time of the 1992 Special Apportionment Decision on appeal, 
the award was made for the benefit of the appellant and the 
veteran's child.  Subsequent to the divorce, however, the 
apportionment was continued at the same amount for the 
benefit of the child alone.  Upon the veteran's death in 
December 1999, compensation benefits were terminated and the 
apportionment was stopped.  The appellant has contended that 
the apportionment amount is inadequate during the time when 
it was paid on behalf of her and the veteran's child and 
during the time period when the payment was on behalf of the 
veteran's child only.  

Although it was noted in the Motion that there may be 
discrepancies in the veteran's reported expenses, the Board 
observes that, given the veteran's death and the lack of an 
executor, it is impossible to obtain any more information.  
In addition, while the veteran's incompetency may cast doubt 
on the accuracy of his reported expenses, the Board notes 
that the veteran submitted his income and expense information 
in May 1992, more than two years prior to the VA 
determination that he was incompetent for VA purposes.  That 
May 1992 accounting is the only information currently 
available from the veteran.  The accounting received from the 
institutional payee does not include sufficient detail with 
regard to the nature of the payments made to the veteran; 
most of the withdrawals appear to have been in cash.  The 
lack of further financial information from the veteran 
prevents the Board from determining the extent of any 
financial hardship he may have suffered during the period in 
question.

As for the lack of discussion in the December 1996 Board 
decision of the impact of the veteran's incarceration, the 
Board points out that the evidence indicates that the date of 
commitment following conviction on a felony offense was 
August 26, 1998-two years after the Board decision.  The 
evidence of record at the time of the prior Board decision 
noted that the veteran had been incarcerated at the Roanoke 
City Jail; however, at that time the charge was a 
misdemeanor.  He had been bonded on another charge, but the 
outcome of that charge was unknown.  Additional evidence 
includes a memorandum from the VAMC noting that the veteran 
had been discharged from that facility in August 1996 to a 
local veterans' center.  There is no evidence that the 
veteran was incarcerated for a felony prior to August 1998.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R.§ 3.665.  
Given those provisions, the amount of the veteran's 
compensation benefits would not be impacted until the August 
1998 incarceration on the felony conviction.  Based on the 
evidence of record, the RO did not reduce the veteran's award 
until October 1998; the appropriate time period under the 
regulations.  

At the same time, the RO contacted the appellant and notified 
her that, given the veteran's incarceration, she might be 
entitled to an increase in apportionment.  See 38 C.F.R. 
§ 3.665(e) (2001).  The appellant filed additional 
information regarding her income and expenses and also 
confirmed that she and the veteran had been divorced in 
December 1998.  Based on the evidence of record, the RO 
determined that the appellant's income exceeded her expenses; 
however, the apportionment was continued in the same amount 
subsequent to the veteran's incarceration and, after the 
December 1998 divorce, in that same amount for the benefit of 
the veteran's child only.  

While the veteran did not supply updated financial 
information after May 1992 and no further information is 
obtainable, the Board notes that the evidence of record 
indicates that the veteran's expenses exceeded his income by 
approximately $187.  Even if the disputed additional payment 
of $175 is removed from the equation, the veteran's expenses 
still exceeded his income during the time period before he 
was incarcerated and before he and the appellant were 
divorced.  Consequently, the Board finds that any increase in 
the amount of the apportionment would have caused an undue 
financial hardship for the veteran and would not be in order.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.451.  

Given the lack of available additional financial information 
from the veteran due to his death, and considering the 
appellant's financial information and the fact that she 
continued to receive the same apportionment amount, $437, 
even after her divorce from the veteran, solely for the 
support of the veteran's child in her custody, the Board 
finds that failure to increase the apportioned amount to the 
appellant did not cause her financial hardship.  It is not 
demonstrated by the most current information that financial 
hardship existed solely on the basis of the appellant's 
estrangement and her custody of the veteran's dependent 
child.  A careful review of the financial information shows 
that the appellant had expenses that were not directly 
attributable to support and maintenance of that child.  
Therefore, the Board finds that entitlement an increased 
apportionment is not warranted.  

After a review of the entire record, including the 
contentions of the parties, the Board concludes that the 
evidence in this case is against the appellant's claim for an 
award of an increased apportionment of the VA disability 
compensation of the veteran during the period of the appeal.  
Accordingly, the appeal must be denied.

ORDER

Entitlement of the appellant to an increase in the 
apportionment of the veteran's VA disability compensation 
benefits is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

